Exhibit 10.1

SHARE EXCHANGE AGREEMENT
 
THIS AGREEMENT is made effective as of the 13th day of April, 2015
 
AMONG:
 
DSG GLOBAL INC. (formerly BOREAL PRODUCTION INC.) a State of Nevada corporation
having its executive offices at 8017 Kenyon Avenue, Los Angeles, California
90045 (“Pubco”)
 
AND:
 
D.S.G. TAG SYSTEMS INC., a State of Nevada corporation with its executive
offices at 214 - 5455 152nd Street, Surrey, BC, V3S 5A5 Canada
 
(“Priveco”)
 
AND:
 
THE SHAREHOLDERS OF PRIVECO WHO BECOME PARTIES TO THIS AGREEMENT
 
(the “Selling Shareholders”)
 
WHEREAS:
 
A.  
Priveco carries on business in the design, manufacture, and marketing of fleet
management solutions for the golf industry, as well as commercial, government
and military applications;

 
B.  
the Selling Shareholders are the direct and beneficial owners of up to 100% of
the issued and outstanding shares of Priveco;

 
C.  
Pubco has agreed to issue to the Selling Shareholders as of the Closing Date (as
defined herein), 1 common share in the capital stock of Pubco for 5.4935 common
shares in in the capital stock of Priveco, for up to an aggregate of 20,000,000
common shares in the capital stock of Pubco for 100% of the 109,870,923 issued
and outstanding common shares in the capital stock of Priveco;

 
D.  
Pubco also has agreed to issue to the Selling Shareholders as of the Closing
Date, 1 common share purchase warrant in the capital stock of Pubco for 5.4935
common share purchase warrants in the capital stock of Priveco, for up to an
aggregate of 7,553,773 common share purchase warrants in the capital stock of
Pubco for 100% of the 41,488,000 issued and outstanding common share purchase
warrants in the capital stock of Priveco; and

 
E.  
Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders who become parties to this Agreement have agreed to sell to
Pubco all of the issued and outstanding common shares and common share purchase
warrants of Priveco held by the Selling Shareholders in exchange for equivalent
securities in the capital stock of Pubco.


 
 
 

--------------------------------------------------------------------------------

 
 
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
1.  
DEFINITIONS

 
1.1  
Definitions.  The following terms have the following meanings, unless the
context indicates otherwise:

 
(a)  
“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
(b)  
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 
(c)  
“Closing Date” shall mean a date mutually agreed upon by Priveco and Pubco
following the satisfaction or waiver by Pubco and Priveco of the conditions
precedent set out in Sections 5.1 and (m) respectively;

 
(d)  
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
(e)  
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

 
(f)  
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
(g)  
“Priveco Accounting Date” shall mean the date being that of the end of the most
recent financial quarter of Priveco;

 
(h)  
“Priveco Financial Statements” shall mean the audited balance sheet of Priveco
dated as of the most recent fiscal year end of Priveco, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
most recent fiscal year end of Priveco and the unaudited balance sheet of
Priveco dated as of the Priveco Accounting Date, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
interim period ended on the Priveco Accounting Date;

 
(i)  
“Priveco Shares” shall mean the issued and outstanding common shares of Priveco
held by the Selling Shareholders;

 
(j)  
“Priveco Preference Shares” shall mean the 4,309,384 shares of Series A
Preferred Stock of Priveco, representing 100% of the issued and outstanding
preference shares in Priveco;


 
 
2

--------------------------------------------------------------------------------

 

 
(k)  
“Priveco Securities” shall mean the Priveco Shares and the Priveco Warrants, as
applicable;

 
(l)  
“Priveco Warrants” means the issued and outstanding warrants to purchase common
shares of Priveco held by the Selling Shareholders, which warrants are
exercisable until December 31, 2016 at the price of $0.23 per share.

 
(m)  
“Pubco Shares” shall mean fully paid and non-assessable common shares of Pubco
to be issued to the Selling Shareholders by Pubco upon Closing on the basis of 1
Pubco Share for 5.4935 Priveco Shares;

 
(n)  
“Pubco Securities” shall mean the Pubco Shares and/or the Pubco Warrants, as
applicable;

 
(o)  
“Pubco Warrants” shall mean warrants to purchase common shares of Pubco at the
price of $1.26 per share exercisable until December 31, 2016, to be issued on
the basis of 1 Pubco Warrant for 5.4935 Priveco Warrants.

 
(p)  
“SEC” shall mean the Securities and Exchange Commission;

 
(q)  
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 
(r)  
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 
(s)  
“Transaction” shall mean the purchase of the Priveco Securities by Pubco from
the Selling Shareholders in consideration for the issuance of the Pubco
Securities.

 
1.2  
Schedules.  The following schedules are attached to and form part of this
Agreement:

 

 
Schedule 1
–
Selling Shareholders
 
Schedule 2A
–
Certificate of Non-U.S. Shareholder
 
Schedule 2B
–
Certificate of U.S. Shareholder
 
Schedule 43
–
Directors and Officers of Pubco
 
Schedule 54
–
Priveco Material Leases, Subleases, Claims, Capital Expenditures, Taxes and
Other Property Interests
 
Schedule 65
–
Priveco Intellectual Property
 
Schedule 76
–
Priveco Material Contracts
 
Schedule 87
–
Priveco Employment Agreements and Arrangements
 
Schedule 98
–
Priveco Subsidiaries

 
1.3  
Currency.  All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.


 
3

--------------------------------------------------------------------------------

 

 
2.  
THE OFFER, PURCHASE AND SALE OF SHARES

 
2.1  
Offer, Purchase and Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Selling Shareholders hereby covenant and agree to sell, assign
and transfer to Pubco, and Pubco hereby covenants and agrees to purchase from
the Selling Shareholders all of the Priveco Securities held by the Selling
Shareholders.

 
2.2  
Consideration.  As consideration for the sale of the Priveco Securities by the
Selling Shareholders to Pubco, Pubco shall allot and issue the Pubco Securities
to the Selling Shareholders or their nominees in the amount set out opposite
each Selling Shareholder’s name in Schedule 1, on the basis of 1 Pubco Share for
5.4935 Priveco Shares and one Pubco Warrant for 5.4935 Priveco Warrants.  The
Selling Shareholders acknowledge and agree that the Pubco Securities are being
issued pursuant to an exemption from the prospectus and registration
requirements of the Securities Act.  As required by applicable securities law,
the Selling Shareholders agree to abide by all applicable resale restrictions
and hold periods imposed by all applicable securities legislation.  All
certificates representing the Pubco Securities issued on Closing will be
endorsed with the following legend pursuant to the Securities Act in order to
reflect the fact that the Pubco Securities will be issued to the Selling
Shareholders pursuant to an exemption from the registration requirements of the
Securities Act:

 
For Selling Shareholders not resident in the United States:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
For Selling Shareholders resident in the United States:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
 
4

--------------------------------------------------------------------------------

 
 
2.3  
Securities Exchange Procedure.  Each Selling Shareholder may exchange his, her
or its certificate representing the Priveco Securities by delivering such
certificate to Pubco duly executed and endorsed in blank (or accompanied by duly
executed stock powers duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Pubco Securities to the holder thereof, together with the applicable duly
completed Certificate (the “Certificate”), a copy of which is set out in
Schedule 2A or Schedule 2B.

 
2.4  
Fractional Shares.  Notwithstanding any other provision of this Agreement, no
certificate for fractional Pubco Securities will be issued in the
Transaction.  In lieu of any such fractional shares the Selling Shareholders
would otherwise be entitled to receive upon surrender of certificates
representing the Priveco Securities for exchange pursuant to this Agreement, the
Selling Shareholders will be entitled to have such fraction rounded up to the
nearest whole number of Pubco Securities and will receive from Pubco a stock
certificate representing same.

 
2.5  
Restricted Securities.  The Selling Shareholders acknowledge that the Pubco
Securities issued pursuant to the terms and conditions set forth in this
Agreement will have such hold periods as are required under applicable
securities laws and as a result may not be sold, transferred or otherwise
disposed, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
only in accordance with all applicable securities laws.

 
3.  
REPRESENTATIONS AND WARRANTIES OF PRIVECO AND THE SELLING SHAREHOLDERS

 
Priveco represents and warrants to Pubco, and acknowledges that Pubco is relying
upon such representations and warranties, in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Pubco, as follows:
 
3.1  
Organization and Good Standing.  Priveco is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.  Priveco is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Priveco owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Priveco taken as a whole.

 
3.2  
Authority.  Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors.  No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby.  This Agreement has been,
and the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)  
as limited by public policy.

 
3.3  
Capitalization of Priveco.  The entire authorized capital stock and other equity
securities of Priveco consists of 200,000,000 common shares with a par value of
$0.001 per share (the “Priveco Shares”) and 150,000,000 preference shares (the
“Priveco Preference Shares”). As of the date of this Agreement, there
are 109,870,923 Priveco Common Shares and 4,309,384  Priveco Preference Shares
issued and outstanding.  There are also warrants outstanding to purchase
41,488,000 Priveco Common Shares (the “Priveco Warrants”) exercisable until
December 31, 2016at the price of $ 0.23 per share.  All of the issued and
outstanding Priveco Shares and Priveco Preference Shares have been duly
authorized, are validly issued, were not issued in violation of, or subject to,
any pre-emptive rights and are fully paid and non-assessable, the whole in full
compliance with the laws of the State of Nevada.  Notwithstanding the Priveco
Warrants, there are no other outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements, or commitments obligating
Priveco to issue any additional Priveco Shares, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from Priveco any Priveco Shares.  There are no agreements purporting to
restrict the transfer of the Priveco Shares, no voting agreements, shareholders’
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Priveco Shares.

 
3.4  
Title and Authority of Selling Shareholders.  All of the securities in the
capital stock of Priveco held by the Selling Shareholders have been duly and
validly issued and are outstanding as fully paid and non-assessable securities
in the capital stock of Priveco.  Shareholders of Priveco Shares. Schedule 1
contains a true and complete list of the holders of all issued and outstanding
shares of the Priveco Shares including each holder’s name, address and number of
Priveco Shares held.

 
3.5  
Managers, Directors and Officers of Priveco.  The duly elected or appointed
managers, directors and officers of Priveco are as set out in Schedule 3.

 
3.6  
Corporate Records of Priveco.  The corporate records of Priveco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the Shareholders and the board of directors of Priveco.


 
 
6

--------------------------------------------------------------------------------

 

 
3.7  
Non-Contravention.  Neither the execution, delivery or performance of this
Agreement, nor the consummation of the Transaction, will:

 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

 
(b)  
violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, any of its
subsidiaries or any of their respective material property or assets.

 
3.8  
Actions and Proceedings.  To the best knowledge of Priveco, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Priveco, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Priveco or any of its subsidiaries that, if adversely resolved or determined,
would have a material adverse effect on the business, operations, assets,
properties, prospects, or conditions of Priveco and its subsidiaries taken as a
whole (a “Priveco Material Adverse Effect”).  There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Priveco Material Adverse Effect.

 
3.9  
Compliance.

 
(a)  
To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

 
(b)  
To the best knowledge of Priveco, neither Priveco nor any of its subsidiaries is
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

 
(c)  
Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement.  All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and


 
7

--------------------------------------------------------------------------------

 

 
(d)  
Each of Priveco and its subsidiaries has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business.  Neither Priveco nor any of its subsidiaries has received any notice
of any violation thereof, nor is Priveco aware of any valid basis therefore.

 
3.10  
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Priveco or any of its subsidiaries of the Transaction contemplated by this
Agreement or to enable Pubco to continue to conduct Priveco’s business after the
Closing Date in a manner which is consistent with that in which the business is
presently conducted.

 
3.11  
Absence of Undisclosed Liabilities.  Neither Priveco nor any of its subsidiaries
has any material Liabilities or obligations either direct or indirect, matured
or unmatured, absolute, contingent or otherwise that exceed $20,000, which have
either been disclosed or:

 
(a)  
will be set forth in the Priveco Financial Statements;

 
(b)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 
(c)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements.

 
3.12  
Tax Matters.

 
(a)  
As of the date hereof:

 
(i)  
each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)  
each of Priveco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

 
(c)  
neither Priveco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

 
(d)  
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and


 
8

--------------------------------------------------------------------------------

 

 
(e)  
to the best knowledge of Priveco, the Priveco Financial Statements will contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Priveco or its subsidiaries for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.

 
3.13  
Absence of Changes.  Since the Priveco Accounting Date, neither Priveco or any
of its subsidiaries has:

 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
(f)  
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
(g)  
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)  
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;


 
9

--------------------------------------------------------------------------------

 

 
(j)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
(k)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(l)  
agreed, whether in writing or orally, to do any of the foregoing.

 
3.14  
Absence of Certain Changes or Events.  Since the Priveco Accounting Date, there
will have not been:

 
(a)  
a Priveco Material Adverse Effect; or

 
(b)  
any material change by Priveco in its accounting methods, principles or
practices.

 
3.15  
Subsidiaries.  Except as set forth on Schedule 9, Priveco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.  Each subsidiary of Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being
conducted.  Each subsidiary of Priveco is duly qualified to do business and is
in good standing as a corporation in each of the jurisdictions in which Priveco
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the business of Priveco and its subsidiaries taken as a whole.  Priveco owns all
of the shares of each subsidiary of Priveco and there are no outstanding
options, warrants, subscriptions, conversion rights, or other rights,
agreements, or commitments obligating any subsidiary of Priveco to issue any
additional common shares of such subsidiary, or any other securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire from
any subsidiary of Priveco any shares of such subsidiary.

 
3.16  
Personal Property. Each of Priveco and its subsidiaries possesses, and has good
and marketable title of all property necessary for the continued operation of
the business of Priveco and its subsidiaries as presently conducted and as
represented to Pubco.  All such property is used in the business of Priveco and
its subsidiaries.  All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used.  All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco and its subsidiaries is owned by Priveco or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, except as disclosed in Schedule 5.

 
3.17  
Intellectual Property

 
(a)  
Intellectual Property Assets.  Priveco and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Priveco and its subsidiaries as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:


 
10

--------------------------------------------------------------------------------

 

 
(i)  
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 
(ii)  
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
(iii)  
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
(iv)  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).

 
(b)  
Agreements.  Schedule 6 contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco and its
subsidiaries, of all contracts and agreements relating to the Intellectual
Property Assets to which Priveco and its subsidiaries is a party or by which
Priveco and its subsidiaries is bound, except for any license implied by the
sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco or its
subsidiaries is the licensee.  To the best knowledge of Priveco, there are no
outstanding or threatened disputes or disagreements with respect to any such
agreement.

 
(c)  
Intellectual Property and Know-How Necessary for the Business.  Except as set
forth in Schedule 6, Priveco and its subsidiaries is the owner of all right,
title, and interest in and to each of the Intellectual Property Assets, free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims, and has the right to use without payment to a third party of all the
Intellectual Property Assets.  Except as set forth in Schedule 6, all former and
current employees and contractors of Priveco and its subsidiaries have executed
written contracts, agreements or other undertakings with Priveco and its
subsidiaries that assign all rights to any inventions, improvements,
discoveries, or information relating to the business of Priveco and its
subsidiaries.  No employee, director, officer or shareholder of Priveco or any
of its subsidiaries owns directly or indirectly in whole or in part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business.  To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.

 
(d)  
Patents.  Neither Priveco nor any of its subsidiaries holds any right, title or
interest in and to any Patent and Priveco has not filed any patent application
with any third party.  To the best knowledge of Priveco, none of the products
manufactured and sold, nor any process or know-how used, by Priveco or any of
its subsidiaries infringes or is alleged to infringe any patent or other
proprietary night of any other person or entity.

 
(e)  
Trademarks. Except as set out in Schedule 6, neither Priveco nor any of its
subsidiaries holds any right, title or interest in and to any Mark and Priveco
has not registered or filed any application to register any Mark with any third
party.  To the best knowledge of Priveco, none of the Marks, if any, used by
Priveco or any of its subsidiaries infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(f)  
Copyrights.  Schedule 6 contains a complete and accurate list and summary
description of all Copyrights.  Priveco and its subsidiaries is the owner of all
right, title, and interest in and to each of the Copyrights, free and clear of
all liens, security interests, charges, encumbrances, and other adverse
claims.  If applicable, all registered Copyrights are currently in compliance
with formal legal requirements, are valid and enforceable, and are not subject
to any maintenance fees or taxes or actions falling due within ninety days after
the Closing Date.  To the best knowledge of Priveco, no Copyright is infringed
or has been challenged or threatened in any way and none of the subject matter
of any of the Copyrights infringes or is alleged to infringe any copyright of
any third party or is a derivative work based on the work of a third party.  All
works encompassed by the Copyrights have been marked with the proper copyright
notice.

 
(g)  
Trade Secrets.  Each of Priveco and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets.  Each of Priveco and its subsidiaries has good title and an absolute
right to use the Trade Secrets.  The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Priveco, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Priveco or any of its subsidiaries.  No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.

 
3.18  
Employees and Consultants.  All employees and consultants of Priveco and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Priveco or its subsidiaries, as at the end of the most
recent completed pay period, or such amounts have been accrued, as indicated on
the Priveco Financial Statements.   Neither Priveco nor any of its subsidiaries
is aware of any labor conflict with any employees that might reasonably be
expected to have a Priveco Material Adverse Effect.  To the best knowledge of
Priveco, no employee of Priveco or any of its subsidiaries is in violation of
any term of any employment contract, non-disclosure agreement, non-competition
agreement or any other contract or agreement relating to the relationship of
such employee with Priveco or its subsidiaries or any other nature of the
business conducted or to be conducted by Priveco its subsidiaries.

 
3.19  
Real Property. Except as set out in Schedule 5, neither Priveco nor any of its
subsidiaries owns any real property.  Each of the material leases, subleases,
claims or other real property interests (collectively, the “Leases”) to which
Priveco or any of its subsidiaries is a party or is bound, as set out in
Schedule 5, is legal, valid, binding, enforceable and in full force and effect
in all material respects.  All rental and other payments required to be paid by
Priveco and its subsidiaries pursuant to any such Leases have been duly paid and
no event has occurred which, upon the passing of time, the giving of notice, or
both, would constitute a breach or default by any party under any of the
Leases.  The Leases will continue to be legal, valid, binding, enforceable and
in full force and effect on identical terms following the Closing Date.  Neither
Priveco nor any of its subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in the Leases or the
leasehold property pursuant thereto.

 
3.20  
Material Contracts and Transactions.  Schedule 7 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Priveco or any of its subsidiaries is a party
(each, a “Contract”).  Each Contract is in full force and effect, and there
exists no material breach or violation of or default by Priveco or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by Priveco or any of its subsidiaries.  The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction contemplated by this Agreement.  There exists no
actual or threatened termination, cancellation, or limitation of, or any
amendment, modification, or change to any Contract.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
3.21  
Certain Transactions.  Neither Priveco nor any of its subsidiaries is a
guarantor or indemnitor of any indebtedness of any third party, including any
person, firm or corporation.

 
3.22  
No Brokers.  Neither Priveco nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

 
3.23  
Completeness of Disclosure.  No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
Notwithstanding section 10.1 hereof, the representations and warranties
contained in this Section 3 shall survive the Closing indefinitely.
 
4.  
REPRESENTATIONS AND WARRANTIES OF PUBCO

 
Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:
 
4.1  
Organization and Good Standing.  Pubco is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted.  Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

 
4.2  
Authority.  Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Pubco Documents by Pubco and
the consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby.  This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:


 
13

--------------------------------------------------------------------------------

 

 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)  
as limited by public policy.

 
4.3  
Capitalization of Pubco.  The entire authorized capital stock and other equity
securities of Pubco consists of 125,000,000 shares of common stock with a par
value of $0.001 (the “Pubco Common Stock”) and no authorized shares of preferred
stock.  As of the date of this Agreement, there are 10,000,000 shares of Pubco
Common Stock issued and outstanding.  All of the issued and outstanding shares
of Pubco Common Stock have been duly authorized, are validly issued, were not
issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.  As
of the date of this Agreement there are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating Pubco to issue any additional shares of Pubco Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Pubco any shares of Pubco Common
Stock.  There are no agreements purporting to restrict the transfer of the Pubco
Common Stock, no voting agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Pubco Common Stock.

 
4.4  
Directors and Officers of Pubco.  The duly elected or appointed directors and
the duly appointed officers of Pubco are as listed on Schedule 4.

 
4.5  
Corporate Records of Pubco.  The corporate records of Pubco, as required to be
maintained by it pursuant to the laws of the State of Nevada are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

 
4.6  
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 
(b)  
violate any provision of the applicable incorporation or charter documents of
Pubco; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.


 
14

--------------------------------------------------------------------------------

 

 
4.7  
Validity of Pubco Securities Issuable upon the Transaction.  The Pubco
Securities to be issued to the Selling Shareholders upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

 
4.8  
Actions and Proceedings.  To the best knowledge of Pubco, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco which
involves any of the business, or the properties or assets of Pubco that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of Pubco taken
as a whole (a “Pubco Material Adverse Effect”).  There is no reasonable basis
for any claim or action that, based upon the likelihood of its being asserted
and its success if asserted, would have such a Pubco Material Adverse Effect.

 
4.9  
Compliance.

 
(a)  
To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

 
(b)  
To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

 
(c)  
Notwithstanding Pubco’s annual report on Form 10-K for the year ended September
30, 2014, Pubco has duly filed all reports and returns required to be filed by
it with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement.  All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 
(d)  
Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 
4.10  
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction contemplated by this Agreement to continue to conduct
its business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

 
4.11  
Absence of Undisclosed Liabilities.  Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:


 
 
15

--------------------------------------------------------------------------------

 

 
(a)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 
(b)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business.

 
4.12  
Tax Matters.

 
(a)  
As of the date hereof:

 
(i)  
Pubco has filed all tax returns in connection with any Taxes which are required
to be filed on or prior to the date hereof, taking into account any extensions
of the filing deadlines which have been validly granted to them, and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)  
Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

 
(c)  
Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Internal Revenue Service or any foreign or state
taxing authority concerning any fiscal year or period ended prior to the date
hereof; and

 
(d)  
All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency.

 
4.13  
Absence of Changes.  Except as contemplated in this Agreement or as disclosed in
Pubco’s filings with the United States Securities and Exchange Commission (the
“Pubco SEC Filings”) , Pubco has not:

 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;


 
 
16

--------------------------------------------------------------------------------

 

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
(f)  
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
(g)  
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)  
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
(j)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
(k)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(l)  
agreed, whether in writing or orally, to do any of the foregoing.

 
4.14  
Absence of Certain Changes or Events.  Except as disclosed herein or in the
Pubco SEC Filings, there has not been:

 
(a)  
a Pubco Material Adverse Effect; or

 
(b)  
any material change by Pubco in its accounting methods, principles or practices.

 
4.15  
Subsidiaries.  Except as disclosed in this Agreement, Pubco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations.

 
4.16  
Personal Property.  There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Pubco.

 
4.17  
Employees and Consultants.  Except as disclosed in the Pubco SEC Filings, Pubco
does not have any employees or consultants.

 
4.18  
Material Contracts and Transactions.  Other than as expressly contemplated by
this Agreement or as disclosed in the Pubco SEC Filings, there are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party except as
disclosed in writing to Priveco.


 
 
17

--------------------------------------------------------------------------------

 

 
4.19  
No Brokers.  Pubco has not incurred any obligation or liability to any party for
any brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

 
4.20  
Completeness of Disclosure.  No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
5.  
CLOSING CONDITIONS

 
5.1  
Conditions Precedent to Closing by Pubco.  The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by a date mutually agreed upon by Pubco and
Priveco.  The Closing of the Transaction contemplated by this Agreement will be
deemed to mean a waiver of all conditions to Closing.  These conditions
precedent are for the benefit of Pubco and may be waived by Pubco in its sole
discretion.

 
(a)  
Account Settlement.  Priveco shall have entered into a binding settlement
agreement with Westergaard Holding Ltd. (“Westergaard”) for the settlement of
all Priveco’s debt to Westergaard in exchange for the issuance of Priveco common
shares and/or Series A convertible preferred shares of Priveco, with the Series
A convertible shares issuable in settlement of the principal portion due and the
Priveco common shares issuance for the accured and unpaid interest, the whole
upon terms and conditions acceptable to Pubco in its discretion.  Without
limiting the foregoing, the Series A convertible shares shall be redeemable by
Priveco at the price of $1.25 per share.

 
(b)  
Representations and Warranties.  The representations and warranties of Priveco
and of the Selling Shareholders set forth in this Agreement will be true,
correct and complete in all respects as of the Closing Date, as though made on
and as of the Closing Date and Priveco will have delivered to Pubco a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by Priveco in this Agreement are true and correct.

 
(c)  
Performance.  All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

 
(d)  
Transaction Documents.  This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, will have been executed and delivered to Pubco.

 
(e)  
Third Party Consents.  Pubco will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Pubco.


 
 
18

--------------------------------------------------------------------------------

 

 
(f)  
No Liabilities.  The Priveco Financial Statements will be free of any material
liabilities in excess of $20,000,000 as of the Priveco Accounting Date, other
than as expressly consented to by Pubco in writing.

 
(g)  
Employment Agreements.  Pubco will have received from Priveco copies of all
agreements or arrangements that evidence the employment of all of the hourly and
salaried employees of Priveco as set out on Schedule 8 attached hereto, which
constitute all of the employees reasonably necessary to operate the business of
Priveco substantially as presently operated.

 
(h)  
No Material Adverse Change.  No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

 
(i)  
No Action.  No suit, action, or proceeding will be pending or threatened which
would:

 
(i)  
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
(ii)  
cause the Transaction to be rescinded following consummation.

 
(j)  
Due Diligence Review of Financial Statements.  Pubco and its accountants will be
reasonably satisfied with their due diligence investigation and review of the
Priveco Financial Statements.

 
(k)  
Due Diligence Generally.  Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of Priveco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

 
(i)  
materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

 
(ii)  
without limiting the foregoing, all disclosures, materials, documents and
information of Pubco to be delivered in respect of Schedules 3, 5, 6, 7, 8, and
9 of this Agreement;

 
(iii)  
a physical inspection of the assets of Priveco by Pubco or its representatives;
and

 
(iv)  
title to the material assets of Priveco.

 
(l)  
Compliance with Securities Laws.  Pubco will have received evidence satisfactory
to Pubco that the Pubco Securities issuable in the Transaction will be issuable
without registration pursuant to the Securities Act in reliance on an exemption
from the registration requirements of the Securities Act provided by Regulation
S and Section 4(2) of the Securities Act of 1933.

 
In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of the Pubco Securities to
each Selling Shareholder or their nominees, Priveco will deliver to Pubco on
Closing, the applicable Certificate duly executed by each Selling Shareholder.
 
 
19

--------------------------------------------------------------------------------

 

 
(m)  
Minimum Amount.  Selling Shareholders holding in the aggregate at least 75% of
the issued and outstanding Priveco Shares shall have executed and delivered this
Agreement and agreed to the exchange of Priveco Securities for Pubco Securities
as contemplated herein.

 
5.2  
Conditions Precedent to Closing by Priveco.  The obligation of Priveco and the
Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver by Priveco of the conditions set forth below by a
date mutually agreed upon by Pubco and Priveco.  The Closing of the Transaction
will be deemed to mean a waiver of all conditions to Closing.  These conditions
precedent are for the benefit of Priveco and the Selling Shareholders and may be
waived by Priveco in its discretion.

 
(a)  
DWAC. Pubco shall be approved for participation in the Depository Trust
Company’s (“DTC”) Withdrawal Agent Commission System (“DWAC”).

 
(b)  
Representations and Warranties.  The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

 
(c)  
Performance.  All of the covenants and obligations that Pubco are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.  Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

 
(d)  
Transaction Documents.  This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

 
(e)  
No Material Adverse Change.  No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

 
(f)  
No Action.  No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

 
(i)  
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
(ii)  
cause the Transaction to be rescinded following consummation.

 
(g)  
Outstanding Shares.  On the Closing Date, after giving effect to the share
issuances described herein, the issued and outstanding capital stock of Pubco
shall consist of 30,179,823 Pubco Common Shares including:

 
(i)  
20,000,000 Pubco Common Shares issued pursuant to this Agreement;


 
20

--------------------------------------------------------------------------------

 

 
(ii)  
179,823 Common Shares issued to Westergaard Holdings Ltd. in satisfaction of
Priveco’s obligations pursuant that certain subscription and debt settlement
agreement dated September 26, 2014 (as amended by addendum dated October 7,
2014) between Priveco and Westergaard Holdings Ltd.;  and

 
(iii)  
10,000,000 Pubco Common Shares held by the current shareholders of Pubco.

 
(h)  
Resignation and Appointment of Officers and Directors. Effective upon Closing,
Andréa Fehsenfeld shall resign as an officer and director of Pubco, and shall
concurrently appoint: (i) Robert C. Silzer Sr. as President, CEO, Secretary and
Treasurer of Pubco, and (ii) Robert C. Silzer, Senior, Keith Westergaard, Jason
Sugarman, Rupert Wainwright and Stephen Johnston as directors of Pubco, the
whole subject to the timely consent of each of the foregoing appointees;

 
(i)  
Due Diligence Generally.  Priveco will be reasonably satisfied with their due
diligence investigation of Pubco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 
(j)  
Minimum Amount.  Selling Shareholders holding in the aggregate at least 75% of
the issued and outstanding Priveco Shares shall have executed and delivered this
Agreement and agreed to the exchange of Priveco Securities for Pubco Securities
as contemplated herein.

 
6.  
ADDITIONAL COVENANTS OF THE PARTIES

 
6.1  
Notification of Financial Liabilities.  Priveco and Pubco will immediately
notify the other in accordance with Section 10.6 hereof, if either party
receives any advice or notification from its independent certified public
accounts that the other party has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of such party, any properties, assets, Liabilities,
revenues, or expenses. Notwithstanding any statement to the contrary in this
Agreement, this covenant will survive Closing and continue in full force and
effect.

 
6.2  
Access and Investigation.  Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:

 
(a)  
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
(b)  
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
(c)  
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 
 
21

--------------------------------------------------------------------------------

 
 
 
6.3  
Confidentiality.  All information regarding the business of Priveco including,
without limitation, financial information that Priveco provides to Pubco during
Pubco’s due diligence investigation of Priveco will be kept in strict confidence
by Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco.  If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business.  Likewise,
all information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent.  If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’s business.

 
6.4  
Notification.  Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Schedules relating to such party, such party will promptly deliver to the other
parties a supplement to the Schedules specifying such change.  During the same
period, each party will promptly notify the other parties of the occurrence of
any material breach of any of its covenants in this Agreement or of the
occurrence of any event that may make the satisfaction of such conditions
impossible or unlikely.

 
6.5  
Exclusivity.  Until such time, if any, as this Agreement is terminated pursuant
to the terms of this Agreement, Priveco and Pubco will not, directly or
indirectly, solicit, initiate, entertain or accept any inquiries or proposals
from, discuss or negotiate with, provide any non-public information to, or
consider the merits of any unsolicited inquiries or proposals from, any person
or entity relating to any transaction involving the sale of the business or
assets (other than in the ordinary course of business), or any of the capital
stock of Priveco or Pubco, as applicable, or any merger, consolidation, business
combination, or similar transaction other than as contemplated by this
Agreement.

 
6.6  
Conduct of Priveco and Pubco Business Prior to Closing.  From the date of this
Agreement to the Closing Date, and except to the extent that Pubco otherwise
consents in writing, Priveco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it.  Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 
 
 
22

--------------------------------------------------------------------------------

 
 
 
6.7  
Certain Acts Prohibited – Priveco.  Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:

 
(a)  
amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 
(b)  
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

 
(c)  
dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
(d)  
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Shares, or any rights, warrants or options to acquire, any
such shares, voting securities or convertible securities;

 
(e)  
 

 
(i)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Shares, or

 
(ii)  
split, combine or reclassify any Priveco Shares or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Shares; or

 
(f)  
materially increase benefits or compensation expenses of Priveco, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.

 
6.8  
Certain Acts Prohibited - Pubco.  Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:

 
(a)  
incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

 
(b)  
dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

 
(c)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or


 
 
23

--------------------------------------------------------------------------------

 

 
(d)  
materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

 
6.9  
Public Announcements.  Pubco and Priveco each agree that they will not release
or issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement.

 
6.10  
Employment Agreements.  Between the date of this Agreement and the Closing Date,
Priveco will have made necessary arrangements to employ all of the hourly and
salaried employees of Priveco reasonably necessary to operate such business
substantially as presently operated.  Priveco agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

 
7.  
CLOSING

 
7.1  
Closing.  The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the
parties.  Notwithstanding the location of the Closing, each party agrees that
the Closing may be completed by the exchange of undertakings between the
respective legal counsel for Priveco and Pubco, provided such undertakings are
satisfactory to each party’s respective legal counsel.

 
7.2  
Closing Deliveries of Priveco and the Selling Shareholders.  At Closing, Priveco
and the Selling Shareholders will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:

 
(a)  
copies of all resolutions and/or consent actions adopted by or on behalf of the
Shareholders and the board of directors of Priveco evidencing approval of this
Agreement and the Transaction, the whole as required by the constating documents
of Priveco, including but not limited to any operating agreement among the
Shareholders of Priveco;

 
(b)  
if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

 
(c)  
certificates, if issued, or equivalent document representing the Priveco Shares
as required by Section 2.3 of this Agreement;

 
(d)  
all certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

 
(e)  
the Priveco Documents and any other necessary documents, each duly executed by
Priveco, as required to give effect to the Transaction; and

 
(f)  
copies of all agreements and arrangements required by Section 6.10 of this
Agreement.


 
 
24

--------------------------------------------------------------------------------

 

 
7.3  
Closing Deliveries of Pubco.  At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:

 
(a)  
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

 
(b)  
all certificates and other documents required by Section (m) of this Agreement;

 
(c)  
without limiting the foregoing, all certificates, stock powers, and other
documents required for the issuance, cancellation or consolidation (as
applicable) of a sufficient amount of Pubco common shares to comply with Section
5.2(g) herein;

 
(d)  
without limiting the foregoing, certificates representing 179,823 Pubco Common
Shares in the name of Westergaard Holdings Ltd., the whole in satisfaction of
Priveco’s obligations pursuant to that certain subscription and debt settlement
agreement dated September 26, 2014 (as amended by addendum dated October 7,
2014) between Priveco and Westergaard Holdings Ltd; and

 
(e)  
the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

 
7.4  
Delivery of Financial Statements.  Prior to the Closing Date, Priveco will have
delivered to Pubco the Priveco Financial Statements and financial statements for
the three month interim period ended on the Priveco Accounting Date.

 
7.5  
Additional Closing Delivery of Pubco.  At Closing, Pubco will deliver or cause
to be delivered the certificates representing the Pubco Securities.

 
8.  
TERMINATION

 
8.1  
Termination.  This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 
(a)  
mutual agreement of Pubco and Priveco;

 
(b)  
Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

 
(c)  
Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

 
(d)  
Pubco or Priveco, if the Transaction is not closed by April 30, 2015, unless
Pubco and Priveco agree to extend such date in writing; or


 
 
25

--------------------------------------------------------------------------------

 

 
(e)  
Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

 
8.2  
Effect of Termination.  In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 
9.  
INDEMNIFICATION, REMEDIES, SURVIVAL

 
9.1  
Certain Definitions.  For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco
including damages for lost profits or lost business opportunities.

 
9.2  
Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:

 
(a)  
the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

 
9.3  
Agreement of the Selling Shareholders to Indemnify.  The Selling Shareholders
will indemnify, defend, and hold harmless, to the full extent of the law, Pubco
and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

 
(a)  
any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

 
(b)  
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Certificate executed by each Selling Shareholder or their nominee as part of the
share exchange procedure detailed in Section 2.3 of this Agreement.

 
9.4  
Agreement of Pubco to Indemnify.  Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against, for, and in respect of any and all Losses asserted against,
relating to, imposed upon, or incurred by Priveco and the Selling Shareholders
by reason of, resulting from, based upon or arising out of:


 
 
26

--------------------------------------------------------------------------------

 

 
(a)  
the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
10.  
MISCELLANEOUS PROVISIONS

 
10.1  
Effectiveness of Representations; Survival.  Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to
undertake.  Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one year after the
Closing Date.

 
10.2  
Further Assurances.  Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

 
10.3  
Amendment.  This Agreement may not be amended except by an instrument in writing
signed by Priveco, Pubco and those Selling Shareholders that hold a majority of
the Priveco Shares held by all Selling Shareholders.

 
10.4  
Expenses.  Pubco will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives,
legal and accountants.

 
10.5  
Entire Agreement.  This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto.  Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 
10.6  
Notices.  All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

 
All such notices and other communications will be deemed to have been received:
 
(a)  
in the case of personal delivery, on the date of such delivery;

 
(b)  
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 
(c)  
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and


 
27

--------------------------------------------------------------------------------

 

 
(d)  
in the case of mailing, on the fifth business day following mailing.

 
10.7  
Headings.  The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 
10.8  
Benefits.  This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 
10.9  
Assignment.  This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

 
10.10  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

 
10.11  
Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 
10.12  
Gender.  All references to any party will be read with such changes in number
and gender as the context or reference requires.

 
10.13  
Business Days.  If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

 
10.14  
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 
10.15  
Fax and PDF Execution.  This Agreement may be executed by delivery of executed
signature pages by fax or PDF document via Email and such  execution will be
effective for all purposes.

 
10.16  
Schedules and Exhibits.  The schedules and exhibits are attached to this
Agreement and incorporated herein.

 
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
 
DSG GLOBAL INC.
 


 
By: /s/Andrea Fehsenfeld            
Andrea Fehsenfeld
Authorized Signatory
 
DSG TAG SYSTEMS INC.
 


 
By: /s/Robert Silzer               
Robert Silzer
Authorized Signatory
 

 
29

--------------------------------------------------------------------------------

 

SELLING SHAREHOLDER COUNTERPART EXECUTION PAGE
 
The undersigned hereby executes this counterpart signature page and joins in
that certain SHARE EXCHANGE AGREEMENT DATED APRIL 13, 2015 AMONG DSG GLOBAL
INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT and acknowledges that this counterpart signature page may be
affixed with other counterpart signature pages of substantially like tenor
executed by parties, to constitute an original and which taken together shall be
a single instrument.


The undersigned hereby represents and warrants to DSG GLOBAL INC. that the
undersigned is and will be as of the Closing of the Share Exchange Agreement,
the registered and beneficial owner of and will have good and marketable title
to all of the securities of DSG TAG SYSTEMS INC. held by him, her or it and will
hold such securities free and clear of all liens, charges and encumbrances
whatsoever.  The undersigned has due and sufficient right and authority to enter
into this Agreement on the terms and conditions herein set forth and to transfer
the registered, legal and beneficial title and ownership of the securities of
DSG TAG SYSTEMS INC. held by it.




ACKNOWLEDGED AND AGREED TO THIS _______ day of __________________, 2015, BY:
 


(Name of Selling Shareholder– Please type or print)
 


(Signature and, if applicable, Office)
 
                                                                           

(Address of Selling Shareholder)
 


(City, State or Province, Postal Code of Selling Shareholder)
 


(Country of Selling Shareholder)
 


(Telephone number of Selling Shareholder)


(Identity Document No. of Selling Shareholder)

 
 
30

--------------------------------------------------------------------------------

 
 
SCHEDULE 1                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.


THE SELLING SHAREHOLDERS




 
Name
 
Number of Priveco
Securities held
before Closing
 
Total Number of
Securities to be
issued by Pubco
on Closing
         
DSG Tag Systems Inc. (Common Shares)
 
82,435,748
 
15,185,875
DSG Tag Systems Inc. (Preferred Shares)
 
4,309,384
 
Nil
DSG Tag Systems Inc. (Warrants)
 
41,488,000 @ $0.23 per share expiring on
December 31, 2016 (not yet tendered for exchange)
 
7,553,773 @ 1.26 per share expiring on
December 31, 2016 to be issued upon
exchange of DSG TAG Systems Inc.
Warrants



 
 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE 2A
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
CERTIFICATE OF NON-U.S. SHAREHOLDER
 
In connection with the issuance of common stock (the “Pubco Shares”), and/or
share purchase warrants (the “Pubco Warrants”, and, together with the Pubco
Shares, the “Pubco Securities”) of DSG Global Inc. a company incorporated
pursuant to the laws of the State of Nevada (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated April 13, 2015 (the
“Agreement”), among Pubco, DSG Tag Systems Inc., a company incorporated pursuant
to the laws of the State of Nevada (“Priveco”) and the shareholders of Priveco
as set out in the Agreement (each, a “Selling Shareholder”), the undersigned
hereby agrees, acknowledges, represents and warrants that:
 
1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);
 
2.           none of the Pubco Securities have been or will be registered under
the U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;
 
3.           the undersigned understands and agrees that offers and sales of any
of the Pubco Securities prior to the expiration of a period of one year after
the date of original issuance of the Pubco Securities (the one year period
hereinafter referred to as the Distribution Compliance Period) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;
 
4.           the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Pubco Securities unless such transactions are
in compliance with the provisions of the U.S. Securities Act and in each case
only in accordance with applicable state and provincial securities laws;
 
5.           the undersigned is acquiring the Pubco Securities for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco
Securities in the United States or to U.S. Persons;
 
6.           the undersigned has not acquired the Pubco Securities as a result
of, and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Pubco Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Securities; provided, however, that the undersigned may sell or otherwise
dispose of the Pubco Securities pursuant to registration thereof under the U.S.
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;
 
 
32

--------------------------------------------------------------------------------

 
 
7.           the statutory and regulatory basis for the exemption claimed for
the sale of the Pubco Securities, although in technical compliance with
Regulation S, would not be available if the offering is part of a plan or scheme
to evade the registration provisions of the U.S. Securities Act or any
applicable state and provincial securities laws;
 
8.           the undersigned has not undertaken, and will have no obligation, to
register any of the Pubco Securities under the U.S. Securities Act;
 
9.           Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholders contained in the Agreement and those of the undersigned contained
in this Certificate, and the undersigned will hold harmless Pubco from any loss
or damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Selling Shareholders
and/or the undersigned not being true and correct;
 
10.           the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Securities and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;
 
11.           none of the Pubco Securities are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Securities will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;
 
12.           the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Securities as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco
Securities;
 
13.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco
Securities;
 
14.           the Pubco Securities are not being acquired, directly or
indirectly, for the account or benefit of a U.S. Person or a person in the
United States;
 
15.           the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Securities not made in accordance with the
provisions of Regulation S, pursuant to registration under the U.S. Securities
Act, or pursuant to an available exemption from registration under the U.S.
Securities Act;
 
16.           the undersigned understands and agrees that the Pubco Securities
will bear the following legend:

 
33

--------------------------------------------------------------------------------

 

 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
17.           the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.
 
IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.
 


 


 
Date:            , 2015.
 
                  
Signature
 


                      
Print Name
 


                 
Title (if applicable)
 


                    
Address
 
 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 2B
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.


 
CERTIFICATE OF U.S. SHAREHOLDER
 
In connection with the issuance of common stock ("Pubco Common Stock") and/or
share purchase warrants (the “Pubco Warrants”, and, together with the Pubco
Shares, the “Pubco Securities”)of DSG Global Inc., a company incorporated
pursuant to the laws of the State of Nevada (“Pubco”), to the undersigned,
pursuant to that certain Share Exchange Agreement dated April 13, 2015 (the
“Agreement”), among Pubco, DSG Tag Systems Inc., a company incorporated pursuant
to the laws of the State of Nevada (“Priveco”) and the shareholders of Priveco
as set out in the Agreement (each, a “Selling Shareholder”), the undersigned
hereby agrees, acknowledges, represents and warrants that:
 
1.           Acquired Entirely for Own Account.
 
The undersigned represents and warrants that he, she or it is acquiring the
Pubco Securities solely for the undersigned’s own account for investment and not
with a view to or for sale or distribution of the Pubco Securities or any
portion thereof and without any present intention of selling, offering to sell
or otherwise disposing of or distributing the Pubco Securities or any portion
thereof in any transaction other than a transaction complying with the
registration requirements of the U.S. Securities Act of 1933, as amended (the
"Securities Act"), and applicable state and provincial securities laws, or
pursuant to an exemption therefrom.  The undersigned also represents that the
entire legal and beneficial interest of the Pubco Securities that he, she or it
is acquiring is being acquired for, and will be held for, the undersigned’s
account only, and neither in whole nor in part for any other person or entity.
 
2.           Information Concerning Pubco.
 
The undersigned acknowledges that he, she or it has received all such
information as the undersigned deems necessary and appropriate to enable him,
her or it to evaluate the financial risk inherent in making an investment in the
Pubco Securities. The undersigned further acknowledges that he, she or it has
received satisfactory and complete information concerning the business and
financial condition of Pubco in response to all inquiries in respect thereof.
 
3.           Economic Risk and Suitability.
 
The undersigned represents and warrants as follows:
 
 
(a)
the undersigned realizes that the Pubco Securities involves a high degree of
risk and are a speculative investment, and that he, she or it is able, without
impairing the undersigned’s financial condition, to hold the Pubco Securities
for an indefinite period of time;

 
 
(b)
the undersigned recognizes that there is no assurance of future profitable
operations and that investment in Pubco involves substantial risks, and that the
undersigned has taken full cognizance of and understands all of the risk factors
related to the Pubco Securities;

 
 
(c)
the undersigned has carefully considered and has, to the extent the undersigned
believes such discussion necessary, discussed with the undersigned’s
professional legal, tax and financial advisors the suitability of an investment
in Pubco for the particular tax and financial situation of the undersigned and
that the undersigned and/or the undersigned’s advisors have determined that the
Pubco Securities is a suitable investment for the undersigned;

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
(d)
the financial condition and investment of the undersigned are such that he, she
or it is in a financial position to hold the Pubco Securities for an indefinite
period of time and to bear the economic risk of, and withstand a complete loss
of, the value of the Pubco Securities;

 
 
(e)
the undersigned alone, or with the assistance of professional advisors, has such
knowledge and experience in financial and business matters that the undersigned
is capable of evaluating the merits and risks of acquiring the Pubco Securities,
or has a pre-existing personal or business relationship with Pubco or any of its
officers, directors, or controlling persons of a duration and nature that
enables the undersigned to be aware of the character, business acumen and
general business and financial circumstances of Pubco or such other person;

 
 
(f)
if the undersigned is a partnership, trust, corporation or other entity: (1) it
was not organized for the purpose of acquiring the Pubco Securities (or all of
its equity owners are "accredited investors" as defined in Section 6 below); (2)
it has the power and authority to execute this Certificate and the person
executing said document on its behalf has the necessary power to do so; (3) its
principal place of business and principal office are located within the state
set forth in its address below; and (4) all of its trustees, partners and/or
shareholders, whichever the case may be, are bona fide residents of said state;

 
 
(g)
the undersigned understands that neither Pubco nor any of its officers or
directors has any obligation to register the Pubco Securities under any federal
or other applicable securities act or law;

 
 
(h)
the undersigned has relied solely upon the advice of his or her representatives,
if any, and independent investigations made by the undersigned and/or his or her
the undersigned representatives, if any, in making the decision to acquire the
Pubco Securities and acknowledges that no representations or agreements other
than those set forth in the Share Exchange Agreement have been made to the
undersigned in respect thereto;

 
 
(i)
all information which the undersigned has provided concerning the undersigned
himself, herself or itself is correct and complete as of the date set forth
below, and if there should be any material change in such information prior to
the issuance of the Pubco Securities, he, she or it will immediately provide
such information to Pubco;

 
 
(j)
the undersigned confirms that the undersigned has received no general
solicitation or general advertisement and has attended no seminar or meeting
(whose attendees have been invited by any general solicitation or general
advertisement) and has received no advertisement in any newspaper, magazine, or
similar media, broadcast on television or radio regarding acquiring the Pubco
Securities; and

 
 
(k)
the undersigned is at least 21 years of age and is a citizen of the United
States residing at the address indicated below.


 
 
36

--------------------------------------------------------------------------------

 
 
4.           Restricted Securities.
 
 
The undersigned acknowledges that Pubco has hereby disclosed to the undersigned
in writing:

 
 
(a)
the Pubco Securities that the undersigned is acquiring have not been registered
under the Securities Act or the securities laws of any state of the United
States, and such securities must be held indefinitely unless a transfer of them
is subsequently registered under the Securities Act or an exemption from such
registration is available; and

 
 
(b)
Pubco will make a notation in its records of the above described restrictions on
transfer and of the legend described below.

 
5.           Legends.
 
The undersigned agrees that the Pubco Common Stock will bear the following
legends:
 
"THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED ("1933 ACT") OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
ONLY (I) TO THE COMPANY, (II) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE
904 OF REGULATION S UNDER THE 1933 ACT, (III) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, OR (IV) IN
COMPLIANCE WITH ANOTHER EXEMPTION FROM REGISTRATION, IN EACH CASE AFTER
PROVIDING EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE 1933 ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
1933 ACT."
 
6.           Suitable Investor.
 
In order to establish the qualification of the undersigned to acquire the Pubco
Securities, the information requested in either subsection 6(a) or (b) below
must be supplied.
 
(a)           The undersigned is an "accredited investor," as defined in
Securities and Exchange Commission (the "SEC") Rule 501.  An "accredited
investor" is one who meets any of the requirements set forth below.  The
undersigned represents and warrants that the undersigned falls within the
category (or categories) marked.  PLEASE INDICATE EACH CATEGORY OF ACCREDITED
INVESTOR THAT YOU, THE UNDERSIGNED, SATISFY, BY PLACING AN "X" ON THE
APPROPRIATE LINE BELOW.
 
_____     Category 1.      A bank, as defined in Section 3(a)(2) of the
Securities Act, whether acting in its individual or fiduciary capacity; or
 
_____
Category 2.
A savings and loan association or other institution as defined in Section 3(a)
(5) (A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or

 
_____
Category 3.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or


 
37

--------------------------------------------------------------------------------

 

 
_____
Category 4.
An insurance company as defined in Section 2(13) of the Securities Act; or

 
_____
Category 5.
An investment company registered under the Investment Company Act of 1940; or

 
_____
Category 6.
A business development company as defined in Section 2(a) (48) of the Investment
Company Act of 1940; or

 
_____
Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

 
_____
Category 8.
A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of $5,000,000; or

 
_____
Category 9.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of $5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

 
_____
Category 10.
A private business development company as defined in Section 202(a) (22) or the
Investment Advisers Act of 1940; or

 
_____
Category 11.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Interest, with total assets in
excess of $5,000,000; or

 
_____
Category 12.
A director or executive officer of Pubco; or

 
_____
Category 13.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, not accounting for their primary residence, at the time of this
purchase exceeds $1,000,000; or

 
_____
Category 14.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or

 
_____
Category 15.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Interest, whose purchase is directed by a sophisticated
person as described in SEC Rule 506(b)(2)(ii); or

 
_____
Category 16.
An entity in which all of the equity owners are accredited investors.

 
(b)           The undersigned is not an accredited investor and meets the
requirements set forth below. PLEASE INDICATE THAT YOU, THE UNDERSIGNED, SATISFY
THESE REQUIREMENTS BY PLACING AN "X" ON THE LINE BELOW.

 
38

--------------------------------------------------------------------------------

 

 
_____
The undersigned, either alone or with the undersigned’s representative, has such
knowledge, skill and experience in business, financial and investment matters so
that the undersigned is capable of evaluating the merits and risks of an
investment in the Pubco Securities.  To the extent necessary, the undersigned
has retained, at the undersigned’s own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of owning the Pubco Securities.  In addition, the amount of the
undersigned’s investment in the Pubco Securities does not exceed ten percent
(10%) of the undersigned’s net worth.  The undersigned agrees to furnish any
additional information requested to assure compliance with applicable federal
and state securities laws in connection with acquiring the Pubco Securities.

 
7.            Understandings.
 
The undersigned understands, acknowledges and agrees that:
 
 
(a)
no federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the fairness of the
terms of this offering for investment nor any recommendation or endorsement of
the Pubco Securities;

 
 
(b)
this offering is intended to be exempt from registration under the Securities
Act by virtue of Section 4(2) of the Securities Act, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
undersigned herein;

 
 
(c)
the Pubco Securities are "restricted securities" in the U.S. under the
Securities Act.  There can be no assurance that the undersigned will be able to
sell or dispose of the Pubco Securities.  It is understood that in order not to
jeopardize this offering’s exempt status under Section 4(2) of the Act, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder;

 
 
(d)
the representations, warranties and agreements of the undersigned contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date the Pubco Common Stock is acquired as if made on and as of such date; and

 
 
(e)
THE PUBCO SECURITIES MAY NOT BE TRANSFERRED, RESOLD OR OTHERWISE DISPOSED OF
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE UNDERSIGNED SHOULD
BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 
IN WITNESS WHEREOF, I have executed this Certificate.


_______________________________                                                                                     Date:
_____________________, 2015
Signature
 
_______________________________
 
Print Name
 
_______________________________
 
Title (if applicable)
 
_______________________________
 
Address
 
_______________________________

 
 
39

--------------------------------------------------------------------------------

 
 
SCHEDULE 3                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
DIRECTORS AND OFFICERS OF PRIVECO
 
Directors:
 
ROBERT SILZER
 
KEITH WESTERGAARD
 
Officers:
 
ROBERT SILZER  (Chief Executive Officer, Officer, President, Secretary and
Treasurer)
 
 
 
40

--------------------------------------------------------------------------------

 
 
SCHEDULE 4                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
DIRECTORS AND OFFICERS OF PUBCO
 
Directors:
 
ANDRÉA FEHSENFELD
 
Officers:
 
ANDRÉA FEHSENFELD  (Chief Executive Officer, Chief Financial Officer, President,
Secretary, Treasurer)
 

 
41

--------------------------------------------------------------------------------

 
 
SCHEDULE 5                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
PRIVECO MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
 
TAXES AND OTHER REAL PROPERTY INTERESTS
 
Lease Modification (Agreement) dated January 17, 2014 with BFC Projects
Partnership for the lease of 5455 – 152nd Street, Unit 214, Surrey, British
Columbia.
 


 
 
42

--------------------------------------------------------------------------------

 
 
SCHEDULE 6                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
PRIVECO INTELLECTUAL PROPERTY
 


[to be completed and delivered by DSG TAG SYSTEMS INC.]


[IN ADDITIONAL TO PATENTS BELOW, PLEASE IDENTIFY ALL OTHER PATENTS OR PATENT
LICENSES AND PROVIDE ALL RELATED AGREEMENTS AND CHAIN OF TITLE DOCUMENTS


[NTD: PLEASE IDENTIFY ALL TRADEMARKS]
 


 



 
Identifier:
Description:
1
United States Patent No. 8,836, 490
Date of Patent: September 16, 2014
Abstract: A system for golf course vehicle management can include a tag device
having a transceiver and a vehicle management process. The vehicle management
process includes an application service for receiving the location of
the tag device from the transceiver, at least one geographical zone, and a
tracking module for comparing the location to the zone and generating an alert
when the location is within the zone. Also included in the process is a control
module for recognizing the alert. The control module can initiate an action,
such as performance of a vehicle control action by a vehicle controller device.
Inventors:  Silzer, Sr.; Robert (Surrey, CA), Singer; Clint (Surrey, CA),
Kurland; Ariel (Surrey, CA), Bratvold; Kirk (Surrey, CA), Doaga; Alex (Surrey,
CA)
Assignee:  DSG TAG Systems Inc. (Surrey, CA)
Appl. No.:  13/082,886
Filed: April 8, 2011
     

 
 
 
43

--------------------------------------------------------------------------------

 
 
SCHEDULE 7                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
PRIVECO (AND SUBSIDIARIES) MATERIAL CONTRACTS
 


[to be completed and delivered by DSG TAG SYSTEMS INC.]
 


 



 
With:
Dated:
Material Terms/Description:
 
1. Loan Agreement
A.Bosa & Co (Kootenay)
08/31/2010
Loan for $250,000, documentation to be provided.
       
2. Loan Agreement
Canadian Manufacturing Corp.
02/15/2014
As per agreement, CMC has sold all the intellectual property (IP) related to the
touch unit in exchange for 804 DSG Tag touch units for a purchase price of
$1,231,128. In addition, DSG will pay CMC $22 per unit per month for 48 months,
with the first payment commencing on January 1, 2014. DSG may repurchase the 804
units for $1,275,000 worth of DSG shares.
       
3.Development Agreement dated
 
February 15, 2014
Development Agreement dated February 15, 2014 for “TAG Touch.” As per agreement,
CMC has sold all the intellectual property (IP) related to the touch unit in
exchange for 804 DSG Tag touch units for a purchase price of $1,231,128. In
addition, DSG will pay CMC $22 per unit per month for 48 months, with the first
payment commencing on January 1, 2014. DSG may repurchase the 804 units for
$1,275,000 worth of DSG shares. Agreement is attached.
 

 
 
 
44

--------------------------------------------------------------------------------

 
 
 
4.Distributor Agreement and Joint Development Agreement
Yamaha Golf-Car Company
July 8, 2011
YGC will act as a distribution of DSG products and will co-develop with DSG a
new product resulting from the integration of DSG’s fleet management and
tracking system into YGC’s golf car products.   The agreement is for a term of
three years subject to an automatic 1 year renewal unless earlier terminated.
       
5. Sales Commission and Co-Marketing Agreement
E-Z-GO Division of Textron Inc.
January 19, 2012
DSG has appointed E-Z-GO as its non-exclusive sales representative for sales of
DSG products within the territories of North America, South America, Australia,
Africa and Asia (east of Bangladesh).  E-Z-GO is a leading global manufacturer
of golf cars, utility vehicles and personal transportation. The terms of the
agreement is five years subject to voluntary termination by either party with 6
months notice or termination for cause with 30 days notice.  Pursuant to the
agreement DSG shall pay to E-Z-GO a commission of USD$50 for every sale, lease
or transfer of a DSG product that is installed on an E-Z-GO Product.



 


 
45

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS
 
As of the date of this Agreement, the following hourly and salaried employees of
Priveco are reasonably necessary to operate the business of Priveco as
substantially presently operated:
 


 
Pat Parenti (VP of Sales and Services for North America and Europe) Mr. Parenti
is paid a salary per month plus commission on sales made.
 
Clint Singer (Senior Engineer) – Mr. Singer is full-time, salaried employee.
 
Denise Beaudoin (Controller) -- Ms. Beaudoin is employed 35 hours per week and
compensated on an hourly basis.
 
Michael Ma –(Staff Accountant) Mr. Ma is employed 35 hours per week and
compensated on an hourly basis.
 
Katie Lin (accounts receivable) – Ms. Lin is a part-time employee (3 days per
week) and compensated on an hourly basis.
 
Steve Scarborough (Field Support Technician).  Mr. Scarborough is a full time
employee.  .
 
David Molenda (Director of Operations) -- Mr. Molenda is a full time employee.
 
Dan Price (Field Support Technician) -- Mr. Price is a full time employee in the
UK.
 


 
46

--------------------------------------------------------------------------------

 
 
SCHEDULE 9                                
TO THE SHARE EXCHANGE AGREEMENT AMONG
DSG GLOBAL INC., DSG TAG SYSTEMS INC., AND THE SELLING SHAREHOLDERS OF DSG TAG
SYSTEMS INC.
 
SUBSIDIARIES
 


 


 
Pubco:
 


 
None.
 
 
Priveco:
 


Name:
Jurisdiction:
Percentage Owned
DSG Tag Systems International, Ltd.
United Kingdom
100%

 


 
47

--------------------------------------------------------------------------------

 